             Case 2:21-cv-00026-KSM Document 5 Filed 01/22/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOHN C. BERKERY,                                             CIVIL ACTION

           Plaintiff,
                                                              NO. 21-26-KSM
           v.

 METROPOLITAN LIFE INSURANCE
 COMPANY, et al.,

           Defendants.



                                              ORDER

       AND NOW, this 22nd day of January, 2021, upon consideration of pro se Plaintiff John

C. Berkery’s Application to Proceed In Forma Pauperis (Doc. No. 1) and his Complaint (Doc.

No. 2), and for the reasons set forth in the accompanying Memorandum, it is ORDERED as

follows:

       1.         Berkery’s Application to Proceed In Forma Pauperis (Doc. No. 1) is GRANTED.

       2.         Berkery’s Complaint (Doc. No. 2) is DISMISSED with prejudice for lack of

subject matter jurisdiction.

       3.         The Clerk of the Court is directed to CLOSE this action.

IT IS SO ORDERED.


                                                      /s/Karen Spencer Marston
                                                      _____________________________
                                                      KAREN SPENCER MARSTON, J.
